           Case 3:21-cv-01240-GAG Document 1 Filed 05/25/21 Page 1 of 8



                  IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF PUERTO RICO

Saúl René Rodríguez Suárez                 Civil No.

      Plaintiff

      vs.                                  Personal Injury

Coral by the Sea Hotel Corp., John Doe;
Company A; Insurance Company               Plaintiff Demands Trial by Jury
B; Insurance Company C;
Insurance Company D

      Defendants


                                   COMPLAINT

TO THE HONORABLE COURT:

      NOW COMES plaintiff, Saúl René Rodríguez Suárez, through the

undersigned attorney, and very respectfully, states, alleges and prays:

                     I.     JURISDICTIONAL PLEADINGS

      1.      This Honorable Court has jurisdiction pursuant to 28 U.S.C. 1332 and

28 U.S.C. 1367(a) over state law claims under Articles 1802 and 1803 of the Civil

Code of Puerto Rico. The matter in controversy exceeds the sum of $75,000.00,

exclusive of interest and costs, and arises between citizens of different states, so

complete diversity of citizenship exists between plaintiffs and defendants.

      2.      At all times herein material plaintiff Saúl René Rodríguez Suárez

(hereinafter referred to as “plaintiff”) is a citizen of the State of Florida, where he

resides and is domiciled.




                                          1
           Case 3:21-cv-01240-GAG Document 1 Filed 05/25/21 Page 2 of 8



      3.      At all times herein material co-defendants are persons domiciled in or

with their main place of business in the Commonwealth of Puerto Rico and

organized and operated pursuant to the laws of the Commonwealth of Puerto Rico.

In the alternative, these corporations or persons are incorporated, domiciled or have

their principal place of business in a state other than Florida.

      4.      Venue is proper in the U.S. District Court for the District of Puerto

Rico because it is where a substantial part of the events or omissions giving rise to

the claim occurred, 28 U.S.C. § 1391(a).

                                  II.      PARTIES

      5.      Plaintiff Saúl René Rodríguez Suárez is of legal age, single and, at the

time of the filing of this complaint, a citizen of, and domiciled in, the State of

Florida, United States of America.

      6.      Co-defendant Coral by the Sea Hotel Corp., (hereinafter referred to as

“Coral by the Sea”) is a corporation organized under the laws of, authorized to do

business and with its principal place of business in the Commonwealth of Puerto

Rico, that manages, operates and owns the Coral by the Sea Hotel located in Isla

Verde, Carolina, Puerto Rico.

      7.      In the alternative, co-defendant John Doe is a person, whose name is

unknown at the present time, that manages, operates and owns the Coral by the

Sea Hotel located in Isla Verde, Carolina, Puerto Rico, or who otherwise is

responsible for the damages suffered by plaintiffs, and is domiciled, organized or

has its principal place of business in the Commonwealth of Puerto Rico, or in a

place other than the State of Florida.


                                           2
           Case 3:21-cv-01240-GAG Document 1 Filed 05/25/21 Page 3 of 8



      8.      In the alternative, co-defendant Company A is a person, whose name is

unknown at the present time, that manages, operates and owns the Coral by the

Sea Hotel located in Isla Verde, Carolina, Puerto Rico, or who otherwise is

responsible for the damages suffered by plaintiffs, and is domiciled, organized or

has its principal place of business in the Commonwealth of Puerto Rico, or in a

place other than the State of Florida.

      9.      Co-defendants Insurance Company B, C and D are insurance

companies whose names are unknown at the present time that are organized under

the laws of, or are authorized to do business in, or have their principal place of

business in, the Commonwealth of Puerto Rico, or in a place other than the State of

Florida. At the time that the facts alleged herein took place, Insurance Company B,

C and D had issued public liability policies that were in full force and effect to

protect and indemnify plaintiff, among others, for damages caused by its insureds

Coral by the Sea and/or John Doe and/or Company A.

                                    III.   FACTS

      10.     Plaintiff is a disabled person who is paralyzed from the waist down

(paraplegic). As a result, he uses a wheelchair to move about.

      11.     On May 26, 2020 plaintiff visited the Coral by the Sea Hotel located in

Isla Verde, Carolina, to eat at the hotel’s restaurant.

      12.     As a means of access and egress, the Coral by the Sea Hotel has a

staircase and a wheelchair ramp. The wheelchair ramp is located to the south of

the building and enters the hotel through a Piu Bello ice cream shop and the

restaurant.


                                           3
           Case 3:21-cv-01240-GAG Document 1 Filed 05/25/21 Page 4 of 8



      13.     The ramp does not comply with the rules and regulations inasmuch as

it’s slope is steeper than is allowed, lacks handrails at one of its sides, does not

comply with width requirements, as well as other violations.

      14.     The wheelchair ramp’s measurements are, approximately, 21 inches of

rise, 83 inches of horizontal projection (run), and 87 inches of ramp surface, which

makes it, by all standards, a non-compliant wheelchair ramp, including the

Americans with Disabilities Act requirements for such ramps.

      15.     On May 26, 2020, while Saul was exiting the hotel, he was forced to

use the hotel’s non-compliant wheelchair ramp.

      16.     As he was going down the ramp, due to the steep grade of the ramp,

his wheelchair went down the ramp much faster than he was used to.

      17.     Due to the steep grade of the ramp, Saúl’s wheelchair lost control and

crashed to the bottom of the ramp.

      18.     Saúl could not effectively use the handrails as a means to try to avert

the fall as the ramp lacks a handrail on one of its sides.

      19.     Saúl’s body was thrown off the wheelchair, hitting the cement ground

violently, causing immediate pain and suffering and the damages hereinafter

alleged.

      20.     Saúl’s fall was caused due to a negligently designed, constructed

and/or maintained wheelchair ramp which has a steeper grade than that allowed by

the rules and regulations, lacks handrails at one of its sides and is narrower than

required, which are violations of applicable rules and regulations, including the

Americans with Disabilities Act.


                                           4
         Case 3:21-cv-01240-GAG Document 1 Filed 05/25/21 Page 5 of 8



       21.    When Saúl fell, he forcefully and violently hit the floor and suffered

physical damages to his back and upper body.

       22.    Upon reaching his home in Florida, he underwent medical treatment,

including physical therapy sessions. Notwithstanding the treatment received, Saúl

still has pain and limited range of motion which affect most, if not all, of his daily

activities.

       23.    His condition has worsened over time and he has been advised that he

needs more treatment.

       24.    Due to the injuries sustained as a consequence of the fall, plaintiff’s

daily activities have been affected and forever altered. Plaintiff’s back hurts on a

daily basis. His range of motion has decreased, and he is permanently impaired.

       25.    Plaintiff has a permanent impairment and/or disability of his body,

including his back. He is forced to take medication every day to deal with the

strong pain he feels. He also feels depressed as a result of his state of health and

limited daily life due to the incident alleged herein.

       26.    The severe injuries, which are permanent in nature, have caused,

and/or contributed to cause, severe pain and suffering, distress, despair, loss of

enjoyment of life, discomfort, disability and mental and moral anguish, all of which

are continuing now and will continue permanently in the future.

       27.    Plaintiff’s fall was caused by defendants’ deliberate disregard of known

harm or serious risks of harm to persons using the ramp, as well as the negligent

operation and maintenance of the area by the defendants, thereby permitting the

existence of the dangerous condition, which was known by defendants or, in the


                                           5
         Case 3:21-cv-01240-GAG Document 1 Filed 05/25/21 Page 6 of 8



exercise of reasonable and diligent care, should have been known to them. The

wheelchair ramp and area where the fall occurred has a steeper grade than the

maximum allowed by law, lacks handrails at one of its sides, and is narrower than

allowed, all in violation of the American with Disabilities Act, the applicable

building codes or other applicable rules and regulations, as well as in violation of

common negligence standards.

                               IV.    NEGLIGENCE

      28.    The above alleged incident occurred by the deliberate and willful

violation of the law, and the exclusive fault or negligence of co-defendant Coral by

the Sea, and/or John Doe, and/or Company A, who, as the owner, manager, and

operator of the premises had under its exclusive care, custody and control the area

where the incident occurred, and created and/or allowed the creation of a dangerous

condition; and/or constructed or built or maintained a wheelchair ramp that has a

steeper grade than the maximum allowed by law, lacks handrails at one of its sides,

and is narrower than allowed; and/or failed to take preventive maintenance

measures to prevent the dangerous condition; and/or failed to monitor the area to

correct dangerous conditions such as the one that caused plaintiff’s fall.

      29.    Furthermore, co-defendants Coral by the Sea, and/or John Doe, and/or

Company A knew, or should have known, of the dangerous condition created by the

steeper grade than the maximum allowed by law, the lack of handrails at one of its

sides, and its narrower than allowed condition, and failed to correct the violation of

the law that turned the ramp into a dangerous conditions, and/or to place warning




                                           6
         Case 3:21-cv-01240-GAG Document 1 Filed 05/25/21 Page 7 of 8



signs and other simple and cost-effective measures to protect persons from such

dangerous condition.

      30.      Insurance Company B, C and D had issued insurance policies to co-

defendants Coral by the Sea and/or John Doe and/or Company A to cover liability

for personal injuries and damages suffered by third parties arising from the

occurrence of incidents like the one alleged in this complaint. Pursuant to said

insurance policies coverage, co-defendants Insurance Company B, C and D are

liable for any amount of compensation granted to plaintiffs.

                                  V.    DAMAGES

      31.      The physical pain and damages suffered by plaintiff are a direct

consequence of the negligence of co-defendant Coral by the Sea, and/or John Doe,

and/or Company A. They are reasonably calculated at this time to be in excess of

$250,000.00.

      32.      The mental pain and anguish suffered by plaintiff are a direct

consequence of the negligence of co-defendants Coral by the Sea, and/or John Doe,

and/or Company A. They are reasonably calculated at this time to be in excess of

$250,000.00.

      33.      Due to the negligence of the defendants, plaintiff has incurred in

medical expenses which are reasonably calculated at this time to be in excess of

$1,000.00, and which will increase as medical treatment continues.

      34.      All of the above-named defendants are severally and jointly liable to

plaintiff for all damages alleged in this complaint.




                                           7
         Case 3:21-cv-01240-GAG Document 1 Filed 05/25/21 Page 8 of 8



                             VI.     TRIAL BY JURY

      35.    Plaintiff demands trial by jury regarding all issues of material fact in

the instant case.

      WHEREFORE, it is very respectfully requested from this Honorable Court

to enter judgment in favor of the plaintiff and against the defendants, severally and

jointly, in the amount above requested plus interest, costs and attorneys’ fees.

      RESPECTFULLY SUBMITTED.

      In Caguas, Puerto Rico, this 25th day of May, 2021.




                                                     PO Box 734
                                                     Caguas, PR 00726-0734
                                                     Tel. (787) 744-7272
                                                     Fax (787) 744-7277
                                                     Email: rvv@vvlo.com

                                                     s/ Rafael J. Velázquez Villares
                                                     Rafael J. Velázquez Villares
                                                     USDC 214302



552




                                          8
